SMITH, Acting Chief Judge.
Appellants Allen successfully resisted ap-pellee Scott’s claim for a mechanic’s lien, but the trial court denied the Allens’ post-trial motion for attorney’s fees. That was error. Section 713.29, Florida Statutes (1977) requires an award of reasonable fees to the prevailing party for the services of his or her attorney. Charter Development Corp. v. Eversole, 342 So.2d 143 (Fla. 1st DCA 1977). Appellants’ other point on appeal is without merit.
REVERSED and REMANDED to award appellants a reasonable fee for their attor*1113ney’s representation on the mechanic’s lien claim in the trial court. No consideration need be given to appellate services, for which no fee request was presented to this court.
ERVIN and BOOTH, JJ., concur.